Opinion of -the Court by
Napton Judge.
Talbot sued Green in an action of assumpsit for medical ■services, and laid his damages-at three hundred dollars. He had a verdict for eighty four dollars and twenty-five cents. On pmotion of defendant, the costs were taxed against the plaintiff to which, plaintiff excepted and seeks to reverse this judgment, in this court.
The act concerning justices courts (art. 1. S. 2.) declares that justices shall have jurisdiction in all actions founded on contract, where die debt due, or damages claimed shall not exceed ninety dollars. The third section, provides, that in actions on bonds and notes for the payment of a sum exceeding ninety dollars and not exceeding a hundred and fifty, the circuit court shall have concurrent jurisdiction with the justices. The.last section seems to imply that in the cases enumerated in the first, the court has exclusive jurisdiction. But the act, in relation to courts, declares (p. 155 Rev. Co.) that the circuit court shall have concurrent original jurisdiction with justices of the peace, in actions of tort and in all cases, which by law, are net exclusively cognizable before justices of'the peace, where the matter in controversy shall be of the value of fifty dollars, or the title to lands is drawn in question &c.
It is not very easy to reconcile this section with the pre- ,. J J , „ , ... . . ceding sections quoted from the act m relation to justices courts; but it is difficult to resist the conclusion drawn the express words of the act concerning courts, that the cir-euit court has concurrent jurisdiction where the subject matter in controversy does not.exceed in value fifty dollars, * * Why the concurrent jurisdiction should afterwards have been limited to sums between ninety and one hundred and fifty *460dollars, does not appeal’ upon this construction of the act. ^jg construction be correct, the circuit court had jurisdiction over the amount recovered as well as claimed in this suit.
The fourth section of the act concerning-justhes courts (P- 348,) provides, that if any suit properly cognizable before jus^ces °f peace, be brought in a court of record, the plaintiff may recover judgment thereon, but the costs of suc^ su^ be adjudged against him. The 13th, section of the act concerning costs provides, that in all actions of trespass, if any damage is found for the plaintiff he shall recover his costs, and in all other actions, which shall be prosecuted in any court, the subject matter of. which is cognizable before such court, but the amount of damages recovered» shall be below the jurisdiction of the court,, the plaintiff or defendant shall recover costs, in the discretion of the court. The next lection (S. 14) declares that if a suit is commenced in the circuit court, which is properly cognizable before a justice of the peace, the plaintiff may recover judgment, but the cost shall be adjudged against him.
Í do not pretend to be able to reconcile these conflicting provisions but in this case, the damages were not reduced below the- jurisdiction of the circuit court, and costs should therefore have been adjudged, as in ordinary cases.
Judgment for costs is therefore, reversed and the clerk is directed to enter up judgment for costs against defendant below.